UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1325



ANDREW C. DAVIS, III,

                                              Plaintiff - Appellant,

          versus


ANTHONY DINOME; JAMES WALSH; ROBERT DUDLEY;
DIMITRIOS VARELAS; STATE OF NORTH CAROLINA;
BROUGHTON HOSPITAL,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (1:06-cv-00070)


Submitted: May 16, 2006                          Decided: May 22, 2006


Before WILLIAMS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Andrew C. Davis, III, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Andrew C. Davis, III, appeals the district court’s order

dismissing as frivolous his civil complaint.        We have reviewed the

record and find no reversible error.        Accordingly, we affirm for

the reasons stated by the district court.          Davis v. Dinome, No.

1:06-cv-00070 (W.D.N.C. filed Mar. 1, 2006 & entered Mar. 2, 2006).

We deny Davis’ motion for a court order and motion for a subpoena.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 2 -